        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 1 of 6




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
Douglas Crapo, #14620
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
dcrapo@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                     INTERMOUNTAIN’S SHORT FORM
                                                    DISCOVERY MOTION CONCERNING
                                                    ELAP’S REFUSAL TO PRODUCE ITS
 IHC HEALTH SERVICES, INC., a non-profit              BUSINESS PLAN AND STRATEGY
 Utah corporation,                                            DOCUMENTs
          Plaintiff,
                                                        Civil No. 2:17-cv-01245-JNP-EJF
 vs.
 ELAP SERVICES, LLC, a limited-liability                  EXPEDITED TREATMENT
 company,                                                      REQUESTED
          Defendant.                                           Judge Jill N. Parrish

                                                         Magistrate Judge Evelyn J. Furse


         Pursuant to DUCivR 37-1, Plaintiff IHC Health Services, Inc. (“Intermountain”) submits

this Short Form Discovery Motion.




{01849729.DOCX / 5}                           –1–
        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 2 of 6




                                            MOTION

         Intermountain is suing ELAP because ELAP’s “business model is designed to avoid

paying for [healthcare]” as patients agree to do upon admission to an Intermountain facility.1

ELAP’s model unilaterally “reprices” Intermountain’s bills, tells patients and health plans not to

pay bills, and ELAP hires lawyers to interfere with lawful collection efforts.2 Among other

claims, ELAP’s conduct constitutes fraud and tortious interference.3

         Intermountain’s written discovery seeks production of “all ELAP business plans.”4

ELAP objected on grounds of vagueness, ambiguity, overbreadth, relevance, and as seeking

confidentiality/proprietary information.5

         ELAP’s vagueness, ambiguity, and overbreadth objections fail because ELAP knows

what business plan information Intermountain seeks. During meet-and-confer discussions,

ELAP conceded its business plans are identifiable. ELAP simply doesn’t want to disclose

impactful documents.

         The relevance of ELAP’s business plans and strategies is self-evident. Indeed, business

plans are a priori probative of ELAP’s intent, which is a necessary element of Intermountain’s

fraud and tortious-interference claims.6 The trier of fact is entitled to infer ELAP’s fraudulent




         1
             Second Amended Complaint (“SAMC”) ¶ 39, ECF No. 33.
         2
             Id. ¶¶ 30–43
         3
             Id. ¶¶ 44–120
         4
         Intermountain 1st Discovery Requests, at RFP No. 44 (Ex. A); ELAP Responses
1st Discovery Requests, at RFP No. 44 (Ex. B).
         5
             Id.
         6
             SAMC ¶¶ 8, 30–53, 63–89.

{01849729.DOCX / 5}                            –2–
        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 3 of 6




mindset based on “all . . . facts and circumstances that may show [ELAP’s] intent.”7 Few

documents are more relevant to ELAP’s intent than its business plans.

         The Court’s standard protective order ameliorates concern about disclosing

confidential/proprietary information. If the documents are sufficiently sensitive, a “confidential”

or “AEO” designation is available, which ELAP has already applied to tens of thousands of

pages it has produced. Nothing suggests highly probative and indisputably material documents

like business plans should be treated differently.8

         In meet-and-confer discussions, ELAP defended withholding the business plans as

confidential even though Intermountain is not ELAP’s competitor and has no use for the

documents outside this litigation. Nevertheless, ELAP refused production because

Intermountain allegedly seeks to shut down ELAP’s business. Even if ELAP’s exaggeration of

the remedies Intermountain seeks were true, ELAP could not withhold documents on that basis.

It would turn the discovery rules on their head to hold that a party can unilaterally withhold

relevant documents out of a self-serving concern that they may be used adversely in litigation.

         ELAP also cited Centurion Industries, Inc. v. Warren Steurer & Associates,9 which is

inapplicable because ELAP failed to demonstrate a trade secret exists, or that disclosure cannot

be safeguarded “by means of a protective order.”10

         Where Intermountain’s burden at trial includes showing ELAP’s intent to defraud and/or

interfere with economic relations, ELAP’s “business plans” are likely among the best available

         7
             MUJI 2d, CV1809.
         8
             FRCP 26, 34; Standard Protective Order.
         9
             665 F.2d 323 (10th Cir. 1981).
         10
              Id. at 325-26.

{01849729.DOCX / 5}                             –3–
        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 4 of 6




evidence of ELAP’s state of mind. The prospect of a fair trial is truly dim if Intermountain

cannot access documents memorializing ELAP’s intentions, objectives, and plans.

         Thus, the Court should compel ELAP’s disclosure of business plans.

         DATED this 19th day of April 2019.

                                     MANNING CURTIS BRADSHAW & BEDNAR PLLC



                                        /s/ Chad R. Derum

                                     Alan C. Bradshaw
                                     Chad R. Derum
                                     Douglas J. Crapo
                                     Attorneys for Plaintiff
                                     IHC Health Services, Inc. dba
                                     Intermountain Health Care, Inc.




{01849729.DOCX / 5}                           –4–
        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 5 of 6




                                             CERTIFICATION

         Intermountain certifies that the parties made reasonable efforts to reach agreement on the

disputed matters, including the following:

                 February 18, 2019 Letter from Douglas J. Crapo to Bentley Tolk and others, at 4
                  attached hereto as Exhibit C (without attachment to original)

                 March 20, 2019 Telephonic meet and confer discussion with counsel for parties
                  (Chad R. Derum, Douglas J. Crapo (Intermountain); Kris Alderman,
                  Bentley Tolk, John Mackay (ELAP))

                 March 27, 2019 Telephonic meet and confer discussion with counsel for parties
                  (Chad R. Derum, Douglas J. Crapo (Intermountain); Kris Alderman,
                  Bentley Tolk, John Mackay (ELAP))

                 March 27, 2019 Email from Kris Alderman to Chad Derum (attached hereto as
                  Exhibit D)




{01849729.DOCX / 5}                             –5–
        Case 2:17-cv-01245-JNP-EJF Document 59 Filed 04/19/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

      I certify that on April 19, 2019 I caused a true and correct copy of the foregoing
document to be served in the method indicated below to the following:



          VIA FACSIMILE                           John W. Mackay
          VIA HAND DELIVERY                       Brett L. Tolman
          VIA U.S. MAIL                           Ray Quinney & Nebeker P.C.
          VIA UPS/FEDEX                           36 South State Street, Suite 1400
          VIA EMAIL                               Salt Lake City, Utah 84111
  x       VIA ECF                                 Attorneys for Defendant




                                                  Thomas E. Lavender III
          VIA FACSIMILE                           ted.lavender@fisherbroyles.com
          VIA HAND DELIVERY                       Kristopher R. Alderman
          VIA U.S. MAIL                           kris.alderman@fisherbroyles.com
          VIA UPS/FEDEX                           Fisher Broyles
          VIA EMAIL                               945 East Paces Ferry Road, Suite 2000
   x      VIA ECF                                 Atlanta GA 30326
                                                  Attorneys for Defendant


                                                  Stephen E. W. Hale
          VIA FACSIMILE                           shale@parrbrown.com
          VIA HAND DELIVERY                       Bentley J. Tolk (6665)
          VIA U.S. MAIL                           btolk@parrbrown.com
          VIA UPS/FEDEX                           Parr Brown Gee & Loveless
          VIA EMAIL                               101 South 200 East, Suite 700
  x       VIA ECF                                 Salt Lake City, Utah 84111
                                                  Attorneys for Defendant



                                                   /s/ Chad R. Derum




{01849729.DOCX / 5}                           –6–
